Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1, 4-8, 10-19, 21-24, 28-29, 32-33, 39, 41 and 44-45 are pending in the application.  Claims 2-3, 9, 20, 25-27, 30-31, 34-38, 40 and 42-43 are cancelled.
Priority
	This application is a continuation of PCT/US2022/016612, filed 02/16/2022, and claims priority benefit of U.S. Provisional Patent Application No. 63/150,782, filed 02/18/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 4-8 and 10-19, drawn to a substantially pure hemi-citrate salt of Compound 1, in the reply filed on 09/28/2022 is acknowledged.
Applicant’s election without traverse of the species recited in claim 1, reading on claims 1, 4-8 and 10-19, in the reply filed on 09/28/2022 is acknowledged.
In the interest of compact prosecution, the full scope of claims 1, 4-8, 10-19, 21-24, 28-29, 32-33, 39, 41 and 44-45 is currently under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 and 10-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 7, 10 and 15 recite “crystalline Form I”, “crystalline Form IA”, and “crystalline Form IB”, respectively.  It is unclear what the difference(s) between these forms actually is/are.  Extensive discussion (throughout) of various properties of various embodiments crystalline forms of the hemi-citrate salt is acknowledged, including at [172]:

    PNG
    media_image1.png
    126
    578
    media_image1.png
    Greyscale

There appears to be both a high humidity form (Form IA) and a low humidity form (Form IB), although the humidity level at which either of these forms distinctly exists seems to be indeterminate.  It appears that Applicants intend general protection of channel hydrates of the crystalline hemi-hydrate salt, but the full scope envisioned is unclear based on the claims and the contents of the specification.
Further considering Form IA and Form IB, it is noted that based on the XRPD characteristics of Form IA (as recited in claims 10-14) and the XRPD characteristics of Form IB (as recited in claims 15-19), it is unclear if or how these forms are actually differentiated from one another.  This is particularly the case where only a single peak (“at least one”) or a few peaks characterize a particular form. 
Also, it is unclear if there is a separate crystalline Form I that is distinct from Form IA and Form IB (and other forms?). Is Form I a non-hydrated crystalline form? Or is “Form I” a general term used to describe all crystalline forms of the hemi-citrate salt, hydrated or not? Or are there no non-hydrated forms of the crystalline hemi citrate salt?
Accordingly, the cited claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 10-19, 21-24, 28-29, 32-33 and 44-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites (in part) the phrase “[a] substantially pure hemi-citrate salt of Compound 1…”.  Discussion of the phrase “substantially pure” at [116] is acknowledged:

    PNG
    media_image2.png
    233
    577
    media_image2.png
    Greyscale

However, the phrase is not defined by the claim, the specification (see above) does not provide a clear and  limiting standard for ascertaining the requisite degree of purity envisioned, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, rendering the claim indefinite.
Claims 7, 10 and 15 recite “crystalline Form I”, “crystalline Form IA”, and “crystalline Form IB”, respectively.  It is unclear what the difference(s) between these forms actually is/are.  Extensive discussion (throughout) of various properties of various embodiments crystalline forms of the hemi-citrate salt is acknowledged, including at [172]:

    PNG
    media_image1.png
    126
    578
    media_image1.png
    Greyscale

There appears to be both a high humidity form (Form IA) and a low humidity form (Form IB), although the humidity level at which either of these forms distinctly exists seems to be indeterminate.  It appears that Applicants intend general protection of channel hydrates of the crystalline hemi-hydrate salt, but the full scope claimed is unclear based on the claims and the contents of the specification.
Further considering Form IA and Form IB, it is noted that based on the XRPD characteristics of Form IA (as recited in claims 10-14) and the XRPD characteristics of Form IB (as recited in claims 15-19), it is unclear if or how these forms are actually differentiated from one another.  This is particularly the case where only a single peak (“at least one”) or a few peaks characterize a particular form. 
Also, it is unclear if there is a separate crystalline Form I that is distinct from Form IA and Form IB (and other forms?). Is Form I a non-hydrated crystalline form? Or is “Form I” a general term used to describe all crystalline forms of the hemi-citrate salt, hydrated or not? Or are there no non-hydrated forms of the crystalline hemi citrate salt?
Due to the above issues, which render the cited claims indefinite as presently recited, the examiner cannot ascertain the metes and bounds of the claimed scope.
Allowable Subject Matter
Claims 39 and 41 are allowed.
Examiner Comment
Although an essential purpose of the examination process is to determine whether or not the claims define an invention that is both novel and nonobvious over the prior art, another essential purpose of patent examination is to determine whether or not the claims are precise, clear, correct, and unambiguous. The uncertainties of claim scope should be removed, as much as possible, during the examination process (MPEP 2171).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625